DETAILED ACTION

Status of Submission
This Office action is responsive to the preliminary amendment filed on September 2, 2021, which has been entered.

Claims Subject to Examination
Patent claims 1-20 and new reissue claims 21-40 are subject to examination.

Original Disclosure – Definition
The instant application seeks reissue of US Patent No. 11,009,256 B2, which issued from Application No. 16/228,073. The “original disclosure” is the disclosure of Application No. 16/228,073 as filed on December 20, 2018. Any subject matter added to the disclosure (including the claims) during either the examination of the instant reissue application or the earlier-concluded examination of Application No. 16/228,073 does not constitute a part of the “original disclosure”.

Objection to Amendment – New Matter
35 USC 132(a) prohibits any amendment that introduces new matter into the disclosure of the invention.

35 USC 251(a) prohibits the introduction of new matter into the application for reissue.

The amendment filed on September 2, 2021 is objected to under 35 USC 132(a) and 35 USC 251(a) because it improperly introduces new matter for the reasons given below.

New claim 21 recites “at least one strand extending circumferentially around at least a portion of the support ring” (ll. 5-6). Due to the use of the phrase “at least a portion of”, this limitation encompasses a configuration in which the at least one strand extends circumferentially around more than just a portion of (e.g., the entirety of) the support ring. However, this claim scope is not supported by the original disclosure. Rather, the original disclosure states that “…each strand 320 extends circumferentially around a portion of support ring 130” (col. 11, ll. 63-64). Specifically, the strands 322, 324 are disclosed as extending circumferentially around the flanges 142 of the support ring 130, and the strand 326 is disclosed as extending circumferentially around the base 140 of the support ring 130. See col. 12, ll. 8-15, 20-24 and 43-54; col. 13, ll. 17-32. Further, col. 12, ll. 48-54 describes an advantage of this disclosed configuration in which the strands 322, 324, 326 cover separate portions of the support ring 130 (as opposed to covering the entirety of the support ring). The examiner suggests amending claim 21 by changing “at least a portion” (l. 5) to “a portion”.

New claim 25 recites “the at least one strand comprises: a first strand extending along a first path that is longitudinally adjacent to a first side of the support ring; and a second strand extending along a second path that is longitudinally adjacent to a second side of the support ring, the second side longitudinally opposite the first side”. Due to the use of the introductory clause “the at least one strand comprises”, claim 25 defines the at least one strand of claim 21 as comprising the first and second strands of claim 25. However, the at least one strand of claim 21 corresponds to the strands 322, 324, 326 shown in Fig. 4. See the above explanation with respect to claim 21. In contrast, the first and second strands of claim 25 are not the strands 322, 324, 326 shown in Fig. 4 and disclosed as “extending circumferentially around…a portion of the support ring” (claim 21, ll. 5-6). Rather, the first and second strands of claim 25 correspond to the strands 220 shown in Figs. 2A-2B and described at col. 10, l. 62 to col. 11, l. 7 as being longitudinally adjacent to first and second sides of the fixed ring 136. The original disclosure does not provide support for any embodiment in which the strands 322, 324, 326 shown in Fig. 4 are somehow combined with the strands 220 shown in Figs. 2A-2B so as to produce strands that both extend circumferentially around a portion of a support ring (as required by claim 21) and are longitudinally adjacent to the support ring (as required by claim 25).

New claim 27 recites “the at least one strand is arranged…about an entire circumference of the support ring”. This subject matter constitutes new matter for the same reasons given above with respect to claim 21. The examiner suggests amending claim 27 by changing “of the support ring” (ll. 2-3) to “of the portion of the support ring”.

New claim 29 recites “at least one strand extending circumferentially around at least a portion of each support ring, wherein the at least one strand is adhered to a surface of each support ring, and is configured to reinforce each support ring” (ll. 9-11). This subject matter constitutes new matter for essentially the same reasons given above with respect to claim 21. In addition, due to the use of the phrase “at least one strand” in combination with the phrase “each support ring”, these limitations encompass a configuration in which one strand extends circumferentially around and is adhered to a surface of more than one support ring. However, the original disclosure does not provide support for such a configuration. As explained above, the strands 322, 324, 326 are disclosed as extending around and being adhered to separate portions of an individual support ring 130. There is no original disclosure of a strand that extends around and is adhered to more than one support ring.

New claim 29 recites “a plurality of support rings comprising” (l. 4), then defines “a fixed ring” (l. 5) and “a free ring” (l. 6), and goes on to recite “at least one strand extending circumferentially around at least a portion of each support ring, wherein the at least one strand is adhered to a surface of each support ring, and is configured to reinforce each support ring” (ll. 9-11). Due to the use of the introductory clause “a plurality of support rings comprising” in combination with the phrase “each support ring”, these limitations encompass a configuration in which the claimed duct includes additional support rings—other than the recited fixed ring and free ring—around which at least one strand extends and is adhered thereto. However, there is no original disclosure of additional support rings, beyond the claimed fixed and free rings, around which the disclosed strands extend and are adhered thereto.

New claim 33 recites “the at least one strand comprises: a first strand extending along a first path that is longitudinally adjacent to a first side of the support ring; and a second strand extending along a second path that is longitudinally adjacent to a second side of the support ring, the second side longitudinally opposite the first side”. Due to the use of the introductory clause “the at least one strand comprises”, claim 33 defines the at least one strand of claim 29 as comprising the first and second strands of claim 33. This subject matter constitutes new matter for essentially the same reasons given above with respect to claim 25.

New claim 35 recites “the at least one strand is arranged…about an entire circumference of the support ring”. This subject matter constitutes new matter for the same reasons given above with respect to claim 21.

New claim 37 recites “the at least first strand extending circumferentially around at least a portion of the fixed ring and the at least second strand extending circumferentially around at least a portion of the free ring” (ll. 5-6). This subject matter constitutes new matter for essentially the same reasons given above with respect to claim 21.

Applicant is required to cancel the new matter in response to this Office action.

Reissue Oath/Declaration
The reissue declaration filed on September 2, 2021 is defective because it fails to specifically identify at least one error which is relied upon to support the reissue application. See 37 CFR 1.175 and MPEP 1414-1414.01. 

As required by 37 CFR 1.175(a), the reissue oath/declaration must specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. It is not sufficient to merely state that applicant seeks to broaden or narrow the scope of a patent claim. Further, a statement in the reissue oath/declaration of “…failure to include a claim directed to…” and then reciting all the limitations of a newly added claim would not be considered a sufficient error statement because applicant has not pointed out what the other claims lacked that the newly added claim has, or vice versa.

In the present case, the reissue declaration states the following:
The patentee claimed less than it had the right to claim because the subject matter of FIG. 4 is believed to be independently patentable without regard to the limitations regarding the “first plurality of strands” in the independent claims of the issued patent.

This statement refers to the patent’s “independent claims” collectively. It fails to specifically identify a patent claim that contains an error. Further, the reference to “the limitations regarding the ‘first plurality of strands’ in…” is a general statement that fails to specifically identify an error in a specific patent claim.

In addition, the explanation that “the subject matter of FIG. 4 is believed to be independently patentable” does not constitute an identification of a proper error because new reissue claims 21-37 and 40 violate the recapture rule for the reasons explained in GROUND 3 below. That is, the elimination of surrender-generating limitations from the patent claims cannot serve as the basis for reissue.

The reissue declaration filed on September 2, 2021 is also defective because it fails to specifically identify an original patent claim that the instant broadening reissue application seeks to broaden. See 37 CFR 1.175(b) and MPEP 1414-1414.01. As required by 37 CFR 1.175(b), for an application that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement.

Claim Rejections - 35 USC § 251
The following is a quotation of 35 U.S.C. 251:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(b) MULTIPLE REISSUED PATENTS.—The Director may issue several reissued patents for distinct and separate parts of the thing patented, upon demand of the applicant, and upon payment of the required fee for a reissue for each of such reissued patents. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) APPLICABILITY OF THIS TITLE.—The provisions of this title relating to applications for patent shall be applicable to applications for reissue of a patent, except that application for reissue may be made and sworn to by the assignee of the entire interest if the application does not seek to enlarge the scope of the claims of the original patent or the application for the original patent was filed by the assignee of the entire interest. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(d) REISSUE PATENT ENLARGING SCOPE OF CLAIMS. No reissued patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.

GROUND 1:  Claims 1-40 are rejected under 35 U.S.C. 251 as being based upon a defective reissue oath/declaration. See 37 CFR 1.175. The nature of the defect(s) in the reissue oath/declaration is explained above.  

GROUND 2:  Claims 21-40 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought. See the explanation above. Claims 22-24, 26, 28, 30-32, 34, 36 and 38-40 are included in the rejection because of their dependencies.

GROUND 3:  Claims 21-37 and 40 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). See also MPEP 1412.02.

A broadening aspect is present in the reissue which was not present in the application for patent. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

Step 1: Claims 21-37 and 40 of the instant reissue application are broader in scope than patent claims 1-20 at least because:
Reissue claims 21-28 omit the requirement of a “free ring” (claim 1, l. 4; claim 11, l. 7), omit the limitation that “the tubular body is longitudinally slidable with respect to the free ring” (claim 1, ll. 5-6; claim 11, ll. 8-10), omit the requirement of “a first plurality of strands adhered to a surface of the tubular body along a plurality of paths…comprising: a first set of paths…and a second set of paths…” (claim 1, ll. 7-13 and 15-17; claim 11, ll. 11-17 and 19-21), and omit the limitation that “the first set of paths includes at least one strand overlaying the free ring” (claim 1, ll. 13-14; claim 11, ll. 17-18).
Reissue claims 29-36 omit the requirement of “a first plurality of strands adhered to a surface of the tubular body along a plurality of paths…comprising: a first set of paths…and a second set of paths…” (claim 1, ll. 7-13 and 15-17; claim 11, ll. 11-17 and 19-21), and omit the limitation that “the first set of paths includes at least one strand overlaying the free ring” (claim 1, ll. 13-14; claim 11, ll. 17-18).
Reissue claims 37 and 40 omit the requirement of “adhering a first plurality of strands to a surface of the tubular body along a plurality of paths…including: a first set of paths…and a second set of paths…” (claim 17, ll. 9-15 and 17-19), and omit the limitation that “the first set of paths includes at least one strand overlaying the free ring” (claim 17, ll. 15-16).

Step 2: During the original prosecution (Application No. 16/228,073), the previous examiner initially rejected claims 1-3 and 5-20 based upon prior art, and did not indicate that any of the original claims contained allowable subject matter. See the Office action mailed on May 21, 2020. Via the amendment and accompanying arguments filed on August 21, 2020, applicant responded to the rejection by:
Narrowing the scope of independent claim 1 by adding the limitations “a free ring extending circumferentially around the tubular body, wherein the tubular body is longitudinally slidable with respect to the free ring” and by further adding the limitation “the first set of paths includes at least one strand overlaying the free ring”.
Narrowing the scope of independent claims 12 and 17 by adding the limitation “the first set of paths includes at least one strand overlaying the free ring”. Claims 12 and 17 already required the free ring and the longitudinally slidable relationship that were added to claim 1.
Arguing that the prior art relied upon in rejecting the claims fails to teach or suggest “a duct including a tubular body, a free ring extending circumferentially around the tubular body, and a first plurality of strands adhered to a surface of the tubular body along a plurality of paths, where at least one strand of the first plurality of strands overlays the free ring” (p. 10 of the August 21, 2020 response).

Because of the amendments and arguments filed on August 21, 2020, the previous examiner withdrew the prior art rejections and issued the Notice of Allowability on January 19, 2021 along with an Examiner’s Amendment that canceled dependent claims 6 and 7 and added new dependent claims 21 and 22. In the reasons for allowance that accompanied the Notice of Allowability, the previous examiner cited the limitation “the first set of paths includes at least one strand overlaying the free ring” in combination with the other limitations of claims 1, 12 and 17. Claim 12 was renumbered as patent claim 11 upon allowance. Claims 1 and 17 were not renumbered.

Thus, during the original prosecution, applicant secured allowance of the claims by:
Incorporating each of the following limitations into independent patent claims 1, 11 and 17: (i) a free ring extending circumferentially around the tubular body; (ii) the tubular body is longitudinally slidable with respect to the free ring; and (iii) the first set of paths (of the first plurality of strands adhered to a surface of the tubular body) includes at least one strand overlaying the free ring. 
Arguing that the prior art failed to teach: (i) a duct including a tubular body; (ii) a free ring extending circumferentially around the tubular body; and (iii) a first plurality of strands adhered to a surface of the tubular body along a plurality of paths, where at least one strand of the first plurality of strands overlays the free ring.

Based on the amendments made and the arguments advanced to secure allowance, at least the following limitations constitute surrender-generating limitations:
A free ring extending circumferentially around the tubular body.
The tubular body is longitudinally slidable with respect to the free ring.
The first set of paths—of the first plurality of strands adhered to a surface of the tubular body—includes at least one strand overlaying the free ring.

The broader aspects of reissue claims 21-37 and 40 relate to subject matter surrendered in the original prosecution because:
Claims 21-28 fail to recite each of the surrender-generating limitations listed above.
Claims 29-37 and 40 fail to recite the final surrender-generating limitation listed above, i.e., the first set of paths—of the first plurality of strands adhered to a surface of the tubular body—includes at least one strand overlaying the free ring.

Overlooked Aspects Inquiry: When an examiner determines in Step 2 that the broadening aspects of reissue claims relate to subject matter that applicant previously surrendered during the prosecution of the original application, the overlooked aspects inquiry may be applicable. See MPEP 1412.01, subsection II, and MPEP 1412.02, subsection II.B. The term “overlooked aspects” refers to claims to separate inventions/embodiments/species that were never presented (i.e., were not claimed) in the original application. Since overlooked aspects were never claimed, they were never surrendered. Thus, claims to overlooked aspects are not subject to recapture because the claims are, by definition, unrelated to subject matter that was surrendered during the prosecution of the original application.

In this case, the reissue declaration filed on September 2, 2021 explains that reissue claims 21-40 have been presented because applicant believes the subject matter of FIG. 4 (i.e., at least one strand extending circumferentially around and adhered to a portion of a support ring) is patentable independently from the subject matter of FIGS. 2A-3 (i.e., a plurality of strands adhered to a surface of a tubular body along plural paths). However, the subject matter of new reissue claims 21-40 does not constitute “overlooked aspects” because it was claimed in the original application. See patent claims 3, 4, 12 and 18, which are directed to the subject matter of FIG. 4.

Step 3: It must be determined whether the reissue claims omit or broaden any limitation that was added or argued during the original prosecution to overcome an art rejection, i.e., whether any surrender-generating limitation is omitted or broadened. Such an omission in a reissue claim, even if it is accompanied by other limitations making the reissue claim narrower than the patent claim in other aspects, is impermissible recapture. See Pannu v. Storz Instruments Inc., 258 F.3d at 1371-72, 59 USPQ2d at 1600. However, if the patentee modifies the added or argued limitation such that it is broader than the patented claim yet still materially narrows relative to the original claim, the recapture rule does not bar reissue. See In re Youman, 679 F.3d at 1346 n.4, 102 USPQ2d at 1870 n.4.

In this case, reissue claims 21-28 violate the recapture rule because they completely omit each of the surrender-generating limitations listed above. Further, reissue claims 29-37 and 40 violate the recapture rule because they completely omit the final surrender-generating limitation listed above, i.e., the first set of paths—of the first plurality of strands adhered to a surface of the tubular body—includes at least one strand overlaying the free ring.

The facts in this case parallel those discussed in MPEP 1412.02, subsection III.B.1. (“Reissue Claims Are Broader by Entirely Omitting Surrender Generating Limitation(s) and Are Narrower in Unrelated Aspect(s)”).

For the above reasons, claims 21-37 and 40 of the instant reissue application improperly recapture broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

GROUND 4:  Claims 21-40 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement because these claims recite new matter. See the explanation above. Claims 22-24, 26, 28, 30-32, 34, 36 and 38-40 are included in the rejection because of their dependencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

GROUND 5:  Claims 3-6, 9, 12, 13, 18-20, 24 and 27-40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 3, the term “the at least one of the fixed ring and the free ring” (ll. 4-5) is indefinite. This term could be interpreted as requiring that the claimed invention includes only “at least one of” the fixed ring and the free ring. However previous claim 2 explicitly requires both the free ring (introduced in claim 1) and the fixed ring. Subject matter in a dependent claim that appears to broaden the subject matter of the claim from which it depends renders the scope of the claim unclear since a dependent claim, by definition, includes all of the limitations of the claim from which it depends.

In claim 4, the term “the at least one of the fixed ring and the free ring” (l. 2) is indefinite for the same reasons given above with respect to claim 3.

In claim 4, the recitation “the second plurality of strands comprises a first strand…” (ll. 6-7) is indefinite because “first strand” is inconsistent with “second plurality of strands”. How can a “second” strand be a “first” strand? Further, previous claim 1 requires “a first plurality of strands” (l. 7). Thus, it is unclear how the “first strand” of claim 4 relates to the “first plurality of strands” of claim 1. The claim could be interpreted as requiring that the “first strand” of claim 4 is one of the “first plurality of strands” of claim 1, but such an interpretation would not conform to the description of the invention in the original disclosure. Such ambiguity renders the scope of the claim unclear.

In claim 5, the recitation “the second set of paths comprises: a first path…and a second path…” (ll. 1-5) is indefinite because “first path” is inconsistent with “second set of paths”. How can a “second” path be a “first” path? Further, previous claim 1 requires “a first set of paths” (l. 10 and “a second set of paths” (l. 15). It is unclear how the “first path” and the “second path” of claim 5 relate to the “first set of paths” and the “second set of paths” of claim 1. For example, the claim could be interpreted as requiring that the “first path” of claim 5 is one of the “first set of paths” of claim 1, but such an interpretation would not conform to the description of the invention in the original disclosure. Such ambiguity renders the scope of the claim unclear.

In claim 5, the recitation “a first path longitudinally adjacent to a first side of one of the fixed ring and the free ring; and a second path longitudinally adjacent to a second side of the one of the fixed ring and the free ring” (ll. 3-6) is indefinite. The patent specification sets forth an explicit definition of the phrase “adjacent to” and makes it clear that such a configuration only applies to the fixed ring. See col. 10, l. 62 to col. 11, l. 7. In contrast, the patent specification defines the strands as “spaced apart from” the free ring. See col. 11, ll. 28-37. Since claim 5 encompasses strands “adjacent to” the free ring, it is in conflict with the explicit definition of “adjacent to” in the specification. Such ambiguity renders the scope of the claim unclear.

In claim 6, the recitation “a corresponding portion of the first plurality of strands arranged in an end-to-end overlapping relationship” is indefinite. It is unclear what constitutes a singular “portion” of a “plurality of strands”. Does the recited “portion” encompass more than one strand since it is tied to a “plurality of strands”? Is it limited to only a single strand since “portion” is singular? Such ambiguity renders the scope of the claim unclear.

In claim 6, the recitation “a corresponding portion of the first plurality of strands arranged in an end-to-end overlapping relationship” is indefinite for an additional reason. Due to the use of the phrase “a corresponding portion”, this subject matter encompasses one singular strand. However, based on the original disclosure, the “arranged in an end-to-end overlapping relationship” necessarily requires plural strands. Thus, the recited “a corresponding portion” is in conflict with the recited relationship, thereby creating ambiguity as to the scope of the claim.

In claim 9, the recitations “the first set of paths comprises a first portion of the first plurality of strands” (ll. 1-2) and “the second set of paths comprises a second portion of the first plurality of strands” (ll. 3-4) are indefinite. It is unclear what constitutes a singular “portion” of a “plurality of strands” and/or a plural “set of paths”. Does the recited “portion” encompass more than one strand and/or more than one path since it is tied to a “plurality of strands” and a plural “set of paths”? Is it limited to only a single strand and/or only a single path since “portion” is singular? Such ambiguity renders the scope of the claim unclear.

In claim 12, the term “the at least one of the fixed ring and the free ring” (ll. 4-5) is indefinite for essentially the same reasons given above with respect to claim 3.

In claim 13, the recitation “a corresponding portion of the first plurality of strands arranged in an end-to-end overlapping relationship” is indefinite for the same reasons given above with respect to claim 6.

In claim 18, the term “the at least one of the fixed ring and the free ring” (ll. 4-5) is indefinite for essentially the same reasons given above with respect to claim 3.

In claim 19, the recitation “arranging a corresponding portion of the first plurality of strands in an end-to-end overlapping relationship” is indefinite for the same reasons given above with respect to claim 6.
In claim 20, the recitations “adhering a first portion of the first plurality of strands to form the first set of paths” (ll. 4-5) and “after adhering the first portion, adhering a second portion of the first plurality of strands to form the second set of paths” (ll. 6-8) are indefinite for essentially the same reasons given above with respect to claim 9.

In claim 24, the term “the exterior surface” (l. 3) is indefinite because it is unclear whether this term refers to “an exterior surface of the tubular body” (claim 22, l. 2) or “an exterior surface of the base” (claim 24, l. 2).

In claim 27, the recitation “the at least one strand is arranged in an end-to-end overlapping relationship” (ll. 1-2) is indefinite. Due to the use of the phrase “at least one”, this subject matter encompasses one singular strand. However, based on the original disclosure, the “arranged in an end-to-end overlapping relationship” necessarily requires plural strands. Thus, the recited “at least one strand” is in conflict with the recited relationship, thereby creating ambiguity as to the scope of the claim.

In claim 28, the recitation “further comprising a second plurality of strands…” (ll. 1-2) is indefinite. Due to the use of the phrase “further comprising” in combination with the term “second”, this subject matter implies that the invention includes a “first” plurality of strands. However, a first plurality of strands is not previously introduced. Thus, it is unclear whether a first plurality of strands is intended to be read into the claim. Such ambiguity renders the scope of the claim unclear.

In claim 29, the recitation “at least one strand extending circumferentially around at least a portion of each support ring, wherein the at least one strand is adhered to a surface of each support ring, and is configured to reinforce each support ring” (ll. 9-11) is indefinite. Due to the use of the phrase “at least one strand” in combination with the phrase “each support ring”, this subject matter encompasses a configuration in which one strand extends circumferentially around and is adhered to a surface of more than one support ring. However, the original disclosure does not describe such a configuration. The strands 322, 324, 326 are disclosed as extending around and being adhered to separate portions of an individual support ring 130. There is no original disclosure of a strand that extends around and is adhered to more than one support ring.

In claim 32, the term “the exterior surface” (l. 3) is indefinite because it is unclear whether this term refers to “an exterior surface of the tubular body” (claim 30, ll. 2-3) or “an exterior surface of the base” (claim 32, l. 2).

In claim 33, the term “the support ring” (l. 4 and l. 6) is indefinite because it is unclear whether this term refers to “a fixed ring” (claim 29, l. 5), “a free ring” (claim 29, l. 7) or another one of “a plurality of support rings” (claim 29, l. 4).

In claim 35, the recitation “the at least one strand is arranged in an end-to-end overlapping relationship” (ll. 1-2) is indefinite for the same reasons given above with respect to claim 27.

In claim 36, the recitation “further comprising a second plurality of strands…” (ll. 1-2) is indefinite for the same reasons given above with respect to claim 28.

In claim 37, the term “the at least first strand” (l. 8) is inconsistent with the previous term “at least a first strand” (l. 7). The term “at least a first strand” (l. 7) appears to be synonymous with “at least one first strand” or “one or more first strands”. However, the term “the at least first strand” (l. 8) could be interpreted as encompassing “at least the first strand” in combination with one or more other non-“first” strands. Such ambiguity renders the scope of the claim unclear. The examiner suggests changing “at least a first strand” (l. 7) to “at least one first strand”, and changing “the at least first strand” (l. 8) to “the at least one first strand”.

In claim 37, the term “the at least second strand” (l. 9) is inconsistent with the previous term “at least a second strand” (l. 7), and the term “the at least first and second strands” (l. 10) is inconsistent with the previous terms “at least a first strand” (l. 7) and “at least a second strand” (l. 7) for essentially the same reasons given above with respect to claim 37.

In claim 40, the terms “the at least first strand” (l. 2) and “the at least second strand” (ll. 3-4) are indefinite for the same reasons given above with respect to claim 37.

In claim 40, the recitations “arranging a portion of the at least first strand in an end-to-end overlapping relationship” (ll. 2-3) and “arranging a portion of the at least second strand in an end-to-end overlapping relationship” (ll. 3-4) are indefinite. Due to the use of the singular term “a portion” in combination with the phrase “at least”, this subject matter encompasses one singular first strand and one singular second strand. However, based on the original disclosure, “arranging…in an end-to-end overlapping relationship” necessarily requires plural strands. Thus, the recited “a portion of the at least first strand” and “a portion of the at least second strand” are in conflict with the recited relationship, thereby creating ambiguity as to the scope of the claim.

Claims 30, 31, 34, 38 and 39 are included in the rejection because of their dependencies.

The following is a quotation of the first paragraph of 35 U.S.C. 112(d):
(d)  REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

GROUND 6:  Claim 39 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. The limitation recited in claim 39 appears at ll. 5-6 of previous claim 38, from which claim 39 depends. Applicant may cancel claim 39, amend the claim to place it in proper dependent form, or present a sufficient showing that the claim complies with the statutory requirements.

Claim Interpretation
During examination, the pending claims are normally interpreted according to the broadest reasonable interpretation (BRI) standard (hereinafter, the “BRI standard”). That is, claims are given their BRI consistent with the specification, but limitations in the specification are not read into the claims. Thus, proper claim interpretation requires a determination of the scope of claims not solely on the basis of the claim language, but upon giving claims their BRI in light of the specification as it would be interpreted by one of ordinary skill in the art. See MPEP 2111 et seq.

Under the BRI standard, words of the claim must be given their plain (i.e., ordinary and customary) meaning unless such meaning is inconsistent with the specification. An applicant is entitled to act as their own lexicographer by clearly setting forth a definition of a claim term that is different from its ordinary and customary meaning, provided the definition appears the specification at the time of filing. Such lexicography creates an exception to giving the words in a claim their plain meaning. Where an explicit definition is provided by the applicant for a claim term, that definition will control claim interpretation. See MPEP 2111.01. 

In this case, the claims recite the terms “strand” and “strands”. The ordinary and customary meaning of “strand” is (a) a single element—such as a fiber, filament, thread or yarn—of a woven or braided material, (b) one of the filaments or wires twisted together or laid parallel to form a rope or cable, (c) fibers or filaments twisted, braided, or laid parallel to form a unit for further twisting or plaiting into yarn, thread, rope, or cordage, (d) an elongated, twisted and/or braided body resembling a rope, and (e) something resembling a strand. See, for example, the definition of “strand” available at https://www.merriam-webster.com/dictionary and https://www.thefreedictionary.com.

The plain meaning of the terms “strand” and “strands” is inconsistent with the specification because the strands are disclosed as being made of fiberglass adhesive tape or fiberglass cloth cut to a selected width and secured using an adhesive. See col. 8, ll. 34-40; col. 12, ll. 34-39. The disclosed tape or cloth does not constitute any of (i) a single fiber, filament, thread or yarn of a woven or braided material, (ii) one of the filaments or wires twisted together or laid parallel to form a rope or cable, (iii) fibers or filaments twisted, braided, or laid parallel to form a unit for further twisting or plaiting into yarn, thread, rope, or cordage, (iv) an elongated, twisted and/or braided body resembling a rope, and (v) something resembling such a strand.

Thus, under the BRI standard, the terms “strand” and “strands” are interpreted in light of the specification as meaning a strip of material such as a tape or cloth.

In this case, applicant has set forth the following explicit definitions in the specification:
The phrase “low pressure gas” is defined as a gas at a gauge pressure in a range of about –2.0 psig to about +2.0 psig. See col. 3, ll. 32-36.
The term “adhered” is defined—specifically and only with respect to the strands 220, 320—as being attached to a surface such that a separation force is required to separate the strands from the surface. See col. 4, ll. 39-42 and 51-54; col. 11, ll. 53-60.
The phrase “adjacent to” is defined—specifically and only with respect to the relationship of the strands 220 of the second set of paths 242 to the fixed ring 136—as having a longitudinal edge spaced apart from the fixed ring 136 by less than 1 inch. See col. 10, ll. 64-67.
The phrase “spaced apart from” is defined—specifically and only with respect to the relationship of the strands 220 of the second set of paths 242 to the free ring 138—as having a longitudinal edge spaced apart from the free ring 138 by at least 1 inch. See col. 11, ll. 32-34.

Each of the above explicit definitions defines claim terminology in a manner that is narrower in scope than the ordinary and customary meaning. Thus, these explicit definitions will control claim interpretation.

The phrase “low pressure gas” only appears in the preambles of claims 1, 11, 17, 21, 29 and 37 as a part of statements reciting purpose or intended use. These statements of purpose or intended use do not result in a structural difference in the article claims and do not result in a manipulative difference in the method claims because any duct, by definition, is capable of channeling the recited “low pressure gas”. Thus, the recited “low pressure gas” does not presently serve to limit the claims.

Claims 1, 11, 28 and 36 currently use the term “adhered” and claims 17, 19, 20 and 38 use the related term “adhering” in defining the attachment of the strands to a surface of the duct’s tubular body. Further, claims 3, 12, 21 and 29 currently use the term “adhered” and claims 18, 37 and 40 use the related term “adhering” in defining the attachment of the strands to a surface of the fixed ring and/or the free ring. Thus, the scope of these claims is limited by the explicit definition found in the specification.

Claim 5 currently uses the phrase “adjacent to” in specifically defining the position of the strands with respect to the fixed ring. And claims 25 and 33 currently use the phrase “adjacent to” in specifically defining the position of the strands with respect to a generic support ring which encompasses the disclosed fixed ring. Thus, the scope of these claims is limited by the explicit definition found in the specification.

It is further noted that the claims do not currently use the phrase “spaced apart from” in specifically defining the position of the strands with respect to the free ring. While the phrase “spaced apart from” does appear in the claims (see claims 1, 11, 17, 28, 36 and 38), it is not limited by the explicit definition found in the specification since it is not tied directly to a position with respect to the free ring. Thus, as presently used in the claims, the phrase “spaced apart from” is subject to its ordinary and customary meaning.

Listing of Prior Art
The following is a listing of the prior art cited in this Office action together with the shorthand reference used for each document (listed alphabetically):
“Bahri”
WO Publication No. 2012/145791 A1

“Bauchmoyer et al.”
US Publication No. 2019/0078705 A1

“Brovont”
US Patent No. 5,002,094

“Hermanson”
US Publication No. 2015/0260426 A1

“Hoefle et al.”
US Publication No. 2015/0217536 A1

“Hutchins et al.”
US Patent No. 6,390,136 B1

“Johnson”
US Patent No. 4,473,928

“Kurosawa”
JP Publication No. 2010-261627 A (with translation)

“Lazzara et al.”
US Publication No. 2015/0204476 A1

“Merheb et al.”
US Publication No. 2017/0219136 A1

“Rier et al.”
US Publication No. 2004/0066033 A1

“Seigle”
US Patent No. 2,099,756

“Sonn”
KR Publication No. 960006759 Y1 (with translation)

“Voelkle”
US Patent No. 10,786,942 B2

“Woodward”
US Publication No. 2003/0090104 A1



AIA  – First to File
The present reissue application contains claims to a claimed invention having an effective filing date on or after March 16, 2013. Accordingly, this application is being examined under the AIA  first to file provisions.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for any prior art rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

GROUND 7:  Claims 21-24 are rejected under 35 U.S.C. 103 as obvious over Hermanson in view of Sonn.
With respect to claim 21, Hermanson discloses a duct configured to channel gas within a structure. See ¶ 0002. The duct comprises:
A tubular body 52 (see Figs. 1-2) or 151B (see Figs. 29-30) or 502 (see Fig. 50) or 522 (see Fig. 51). See ¶¶ 0042, 0068. The tubular body can be of single-wall (see Figs. 1-2 and 51) or double-wall (see Figs. 29-30) construction and can have various cross-sectional shapes, such as round, oval, square, and rectangular. See ¶¶ 0002, 0045, 0068, 0073, 0102.
A support ring 50A (see Figs. 1-2) or 150B (see Figs. 29-30) or 500 (see Fig. 50) or 520 (see Fig. 51) extending circumferentially around the tubular body 52 (see Figs. 1-2) or 151B (see Figs. 29-30) or 502 (see Fig. 50) or 522 (see Fig. 51). See ¶¶ 0042-0045, 0068, 0071, 0073, 0102.
A strand, i.e., strip of material, 60A (see Figs. 1-2) or 166B (see Figs. 29-30) or 508 (see Fig. 50) or 528 (see Fig. 51) extending circumferentially around a portion of the support ring 50A (see Figs. 1-2) or 150B (see Figs. 29-30) or 500 (see Fig. 50) or 520 (see Fig. 51) and adhered to a surface of the support ring by an adhesive. See ¶¶ 0042, 0044, 0068, 0071, 0102-0105.
Since Hermanson discloses the use of an adhesive (see ¶¶ 0056, 0103, 0105-0106) to secure the strand, the strand is inherently attached such that a separation force is required to separate the strand from the surface of the support ring.
Hermanson’s strand is configured to reinforce the support ring to mitigate cracking thereof, as broadly claimed. That is, the strand is capable of providing a certain degree of reinforcement to the support ring such that cracking of the support ring is mitigated to a certain degree. Further, Hermanson teaches that the strand can be in the form of a reinforcing strand 90S (see Fig. 20) or can be supplemented by an additional reinforcing strand 90Z (see Fig. 27). See ¶¶ 0062-0063, 0067, 0070. Such a reinforcing strand is also capable of mitigating cracking of the support ring to a certain degree.
With respect to claim 22, Hermanson’s support ring 50A (see Figs. 1-2) or 150B (see Figs. 29-30) or 500 (see Fig. 50) or 520 (see Fig. 51) has:
A base 54A (see Figs. 1-2) or 160B (see Figs. 29-30) or 504 (see Fig. 50) or 524 (see Fig. 51) that extends generally parallel to an exterior surface of the tubular body 52 (see Figs. 1-2) or 151B (see Figs. 29-30) or 522 (see Fig. 51). See ¶¶ 0042, 0068, 0071, 0102.
A flange 56A (see Figs. 1-2) or 162B (see Figs. 29-30) or 506 (see Fig. 50) or 526 (see Fig. 51) that extends transversely outward from the base. See ¶¶ 0042, 0044-0045, 0068, 0071, 0073, 0102-0103, 0105.
With respect to claim 23, in the embodiments of Figs. 50 and 51 of Hermanson, the strand 508 or 528 extends from a first outer surface of the flange 506 or 526 across an outer edge surface of the flange and to a first inner surface of the flange. See ¶¶ 0103, 0105.
With respect to claim 24, in the embodiment of Figs. 13-14 of Hermanson, an additional base strand 80L or 80M is secured by adhesive to and extends across an exterior surface of the base 54L or 54M of the support ring 50L or 50M. See ¶¶ 0056-0058. The base strand 80L or 80M is sized to fit on the exterior surface of the base 54L or 54M, as broadly claimed. The skilled artisan would appreciate, from the disclosure of Hermanson, that the additional base strand 80L or 80M can be used with the other disclosed embodiments, e.g., the embodiments of Figs. 50 and 51.
With respect to claim 21, Hermanson fails to teach that the tubular body 52 (see Figs. 1-2) or 151B (see Figs. 29-30) or 502 (see Fig. 50) or 522 (see Fig. 51) is formed from a polymer foam material. However, when formed with a double-wall construction (see Figs. 29-30), Hermanson teaches that the tubular body 151B is formed from a thermal insulation material 156B. See ¶ 0068. The skilled artisan would appreciate that polymer foam material is one example of such a thermal insulation material. This fact is evidenced by Sonn.
Sonn teaches a duct constructed in a manner similar to Hermanson’s double-wall construction. Sonn’s duct comprises a tubular body formed from a thermal insulation material 5 positioned between an inner wall 2 and an outer wall 1. See Figs. 1-5 and 9-10; p. 2, ll. 1-6; p. 3, ll. 10-14 and 24-41.1 The thermal insulation material 5 is a foamed urethane, i.e., polymer foam. See p. 1, ll. 22-24; p. 3, ll. 33-41. The skilled artisan would appreciate that polyurethane foam is a well-known type of such a foamed urethane suitable for thermal insulation.
From the teachings of Sonn, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hermanson by forming the tubular body from a polymer foam material (i.e., by using polymer foam material for the thermal insulation material 156B of Hermanson) because such a material is lightweight, possesses the desired thermal insulating property, and is less harmful than other insulation materials. Further, the selection of a well-known material based on its known properties and suitability for a particular application is recognized to be within the level of ordinary skill in the art when, as here, the selection yields only a predictable result.

GROUND 8:  Claims 21, 22, 26 and 27 are rejected under 35 U.S.C. 103 as obvious over Seigle in view of Sonn.
With respect to claims 21 and 22, Seigle discloses a duct configured to channel gas within a structure. See p. 1, left column, ll. 1-5. The duct comprises:
A tubular body 11 formed from a thermal insulation material 17. See Figs. 1-2; p. 1, left column, ll. 38-42; p. 1, right column, ll. 2-14.
A support ring 15, 16 having a base 15 extending circumferentially around and generally parallel to an exterior surface of the tubular body 11, and a flange 16 extending transversely outward from the base 15 to attach the duct to a superstructure. See Figs. 1-3; p. 1, right column, ll. 38-42; p. 1, right column, l. 53 to p. 1, left column, l. 1.
A strand, i.e., strip of material, in the form of a double-sided adhesive tape 14 extending circumferentially around and adhered to both an exterior surface of the tubular body 11 and an interior surface of the support ring 15. See Figs. 1-2; p. 1, left column, l. 43 to p. 1, right column, l. 1.
With respect to claim 21, Seigle fails to teach that the tubular body 11 is formed from a polymer foam material. However, Seigle is concerned with constructing a duct that is fire-resistant and lightweight while providing good thermal insulation. See p. 1, left column, ll. 6-13. The skilled artisan would appreciate that polymer foam material possesses these desired properties and is a well-known alternative to the material 17 used by Seigle. This fact is evidenced by Sonn.
Sonn teaches a duct comprising a tubular body formed from a thermal insulation material 5 positioned between an inner wall 2 and an outer wall 1. See Figs. 1-5 and 9-10; p. 2, ll. 1-6; p. 3, ll. 10-14 and 24-41.2 The thermal insulation material 5 is a foamed urethane, i.e., polymer foam. See p. 1, ll. 22-24; p. 3, ll. 33-41. The skilled artisan would appreciate that polyurethane foam is a well-known type of such a foamed urethane suitable for thermal insulation.
From the teachings of Sonn, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Seigel by forming the tubular body from a polymer foam material (i.e., by using polymer foam material as an alternative to the material 17 used by Seigle) because such a material is lightweight, possesses the desired thermal insulating property, and is less harmful than other insulation materials. Further, the substitution of one well-known alternative for another is recognized to be within the level of ordinary skill in the art when, as here, the substitution yields only a predictable result.
With respect to claim 26, Seigle teaches a strand in the form of adhesive tape. The selection of a conventional fiberglass adhesive tape is considered to be within the level of ordinary skill in the art. That is, given Seigle’s disclosed use of adhesive tape, the skilled artisan is capable of selecting from available adhesive tapes—such as fiberglass adhesive tape—based on their known properties/advantages. For example, the skilled artisan would appreciate that conventional fiberglass adhesive tape is advantageous due to its high strength.
With respect to claim 27, the skilled artisan would appreciate that it is common practice to overlap the ends of adhesive tape when wrapping it circumferentially around an object. Thus, it would have been obvious to overlap the ends of the adhesive tape taught by Seigle.

GROUND 9:  Claims 21, 22, 26, 27 are rejected under 35 U.S.C. 103 as obvious over Kurosawa in view of Sonn and further in view of Seigle.
With respect to claim 21, Kurosawa discloses a duct configured to channel gas within a structure. See ¶ 0001.3 The duct comprises:
A tubular body 13 having a double-wall construction including a thermal insulation material 2 positioned between an inner wall 1 and an outer wall 3. See Figs. 1-4; ¶¶ 0008-0009.
A support ring 7 extending circumferentially around the outer wall 3 of the tubular body. See Figs. 4 and 9; ¶ 0011.
With respect to claim 22, Kurosawa’s support ring 7 has:
A base that extends generally parallel to an exterior surface of the outer wall 3 of the tubular body. See Figs. 4 and 9, where the “base” is the portion of the support ring 7 extending circumferentially around and in contact with the outer wall 3. See ¶ 0011.
A flange that extends transversely outward from the base. See Figs. 4 and 9, where the “flange” is the outwardly extending portion of the support ring 7 that is attached to a hanger 9. See ¶¶ 0011, 0016.
With respect to claim 21, Kurosawa fails to teach that the tubular body 13 is formed from a polymer foam material. However, the double-wall construction of Kurosawa includes the thermal insulation material 2. The skilled artisan would appreciate that polymer foam material is one example of such a thermal insulation material. This fact is evidenced by Sonn.
Sonn teaches a duct constructed in a manner similar to Kurosawa’s double-wall construction. Sonn’s duct comprises a tubular body formed from a thermal insulation material 5 positioned between an inner wall 2 and an outer wall 1. See Figs. 1-5 and 9-10; p. 2, ll. 1-6; p. 3, ll. 10-14 and 24-41.4 The thermal insulation material 5 is a foamed urethane, i.e., polymer foam. See p. 1, ll. 22-24; p. 3, ll. 33-41. The skilled artisan would appreciate that polyurethane foam is a well-known type of such a foamed urethane suitable for thermal insulation.
From the teachings of Sonn, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kurosawa by forming the tubular body from a polymer foam material (i.e., by using polymer foam material for the thermal insulation material 2 of Kurosawa) because such a material is lightweight, possesses the desired thermal insulating property, and is less harmful than other insulation materials. Further, the selection of a well-known material based on its known properties and suitability for a particular application is recognized to be within the level of ordinary skill in the art when, as here, the selection yields only a predictable result.
With respect to claim 21, Kurosawa also fails to teach a strand, i.e., strip of material, extending circumferentially around a portion of the support ring 7 and adhered to a surface of the support ring.
Seigle teaches a duct comprising:
A tubular body 11 formed from a thermal insulation material 17. See Figs. 1-2; p. 1, left column, ll. 38-42; p. 1, right column, ll. 2-14.
A support ring 15, 16 having a base 15 extending circumferentially around and generally parallel to an exterior surface of the tubular body 11, and a flange 16 extending transversely outward from the base 15 to attach the duct to a superstructure. See Figs. 1-3; p. 1, right column, ll. 38-42; p. 1, right column, l. 53 to p. 1, left column, l. 1.
A strand, i.e., strip of material, in the form of a double-sided adhesive tape 14 extending circumferentially around and adhered to both an exterior surface of the tubular body 11 and an interior surface of the support ring 15. See Figs. 1-2; p. 1, left column, l. 43 to p. 1, right column, l. 1.
From the teachings of Seigle, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kurosawa by providing a double-sided adhesive tape extending circumferentially around and adhered to both an exterior surface of the outer wall 3 and an interior surface of the support ring 7 in order to positively secure the support ring to the duct and positively locate the support ring relative to the duct. The skilled artisan would appreciate that such a modification would make it easier to install the duct since the support ring is retained on and fixed in position relative to the duct during the installation process—requiring the installer to handle and manipulate one assembly rather than a plurality of separate components. The skilled artisan would also appreciate that such a modification—by which the support ring is positively located relative to the duct—helps to prevent the installer from damaging the duct and/or improperly hanging the duct.
Since Seigle discloses the use of an adhesive to secure the strand, the strand is inherently attached such that a separation force is required to separate the strand from the surface of the support ring.
Seigle’s strand is configured to reinforce the support ring to mitigate cracking thereof, as broadly claimed. That is, the strand is capable of providing a certain degree of reinforcement to the support ring such that cracking of the support ring is mitigated to a certain degree.
With respect to claim 26, Seigle teaches a strand in the form of adhesive tape. The selection of a conventional fiberglass adhesive tape is considered to be within the level of ordinary skill in the art. That is, given Seigle’s disclosed use of adhesive tape, the skilled artisan is capable of selecting from available adhesive tapes—such as fiberglass adhesive tape—based on their known properties/advantages. For example, the skilled artisan would appreciate that conventional fiberglass adhesive tape is advantageous due to its high strength.
With respect to claim 27, the skilled artisan would appreciate that it is common practice to overlap the ends of adhesive tape when wrapping it circumferentially around an object. Thus, it would have been obvious to overlap the ends of the adhesive tape taught by Seigle.

GROUND 10:  Claims 21, 22 and 26 are rejected under 35 U.S.C. 103 as obvious over either (i) Kurosawa in view of Sonn and further in view of Woodward and Hutchins et al., or (ii) Kurosawa in view of Sonn and Seigle (GROUND 9) and further in view of Woodward and Hutchins et al.
See GROUND 9 for a detailed discussion of Kurosawa in view of Sonn as well as Kurosawa in view of Sonn and Seigle.
With respect to claim 21, Kurosawa fails to teach a strand, i.e., strip of material, extending circumferentially around a portion of the support ring 7 and adhered to a surface of the support ring.
Woodward teaches a duct configured to channel gas within a structure. See ¶¶ 0002, 0004. The duct comprises:
A support ring 12 extending circumferentially around a tubular body 14 of the duct. See Figs. 2-3; ¶¶ 0020, 0025.
A strand, i.e., strip of material, in the form of an adhesive tape segment 26 extending circumferentially around and adhered to an exterior surface of the support ring 12 and an exterior surface of the tubular body 14. See Figs. 1-3; ¶¶ 0023, 0026. The tape segment 26 includes an adhesive layer 20 disposed on one side of a fiber-reinforced web 18. See Fig. 4; ¶¶ 0011-0012, 0021-0022.
Hutchins et al. teaches a duct configured to channel gas within a structure. See col. 1, ll. 13-20. The duct comprises:
A support ring 12 extending circumferentially around a tubular body 16 of the duct. See Figs. 1 and 4-5; col. 2, ll. 8-14.
A strand, i.e., strip of material, in the form of an adhesive tape segment 18, 20 extending circumferentially around and adhered to an exterior surface of the support ring 12 and an exterior surface of the tubular body 16, with the tape segment including an adhesive layer 20 disposed on one side of a fabric web 18. See Figs. 4-5; col. 2, ll. 14-31.
From the teachings of Woodward and Hutchins et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kurosawa by providing an adhesive tape segment extending circumferentially around and adhered to both an exterior surface of the outer wall 3 and an exterior surface of the support ring 7 in order to positively secure the support ring to the duct and positively locate the support ring relative to the duct. Woodward explains the need for accurate positioning and the advantages of securing the support ring to the duct. See ¶¶ 0005-0006.
As explained in GROUND 9, Seigle teaches the double-sided adhesive tape 14 extending circumferentially around and adhered to both an exterior surface of the tubular body 11 and an interior surface of the support ring 15. Thus, Seigle teaches an alternative arrangement—to that of Woodward and Hutchins et al.—for accomplishing the securement of a support ring to a duct. This teaching of Seigle also would have led the skilled artisan to modify Kurosawa by using an adhesive tape to secure the support ring 7 to the duct.
Since Woodward, Hutchins et al. and Seigle all disclose the use of an adhesive to secure the strand, the strand is inherently attached such that a separation force is required to separate the strand from the surface of the support ring.
The strands (i.e., adhesive tape segments) of Woodward, Hutchins et al. and Seigle are all configured to reinforce the support ring to mitigate cracking thereof, as broadly claimed. That is, the strand is capable of providing a certain degree of reinforcement to the support ring such that cracking of the support ring is mitigated to a certain degree. In addition, Woodward explicitly teaches that the tape segment 26 includes a fiber-reinforced web 18. See Fig. 4; ¶¶ 0011, 0021. Such fiber reinforcement makes the strand capable of mitigating cracking of the support ring to a certain degree.
With respect to claim 26, Woodward, Hutchins et al. and Seigle all teach a strand in the form of an adhesive tape segment. In addition, Woodward explicitly teaches that the tape segment 26 includes a fiber-reinforced web 18. See Fig. 4; ¶¶ 0011, 0021. The skilled artisan would appreciate that fiberglass is an old and well-known example of the fiber reinforcement taught by Woodward. Thus, the selection of a conventional fiberglass adhesive tape is considered to be within the level of ordinary skill in the art. That is, given the use of adhesive tape taught by Hutchins et al. and Seigle, and the use of a fiber-reinforced adhesive tape taught by Woodward, the skilled artisan is capable of selecting from available adhesive tapes—such as fiberglass adhesive tape—based on their known properties/advantages. For example, the skilled artisan would appreciate that conventional fiberglass adhesive tape is advantageous due to its high strength. 

GROUND 11:  Claims 21 and 22 are rejected under 35 U.S.C. 103 as obvious over Kurosawa in view of Sonn and further in view of Johnson.
See GROUND 9 for a detailed discussion of Kurosawa in view of Sonn.
With respect to claim 21, Kurosawa fails to teach a strand, i.e., strip of material, extending circumferentially around a portion of the support ring 7 and adhered to a surface of the support ring.
Johnson teaches a hose clamp 12 comprising:
A support ring 10 configured to extend circumferentially around a tubular body of a duct (not shown). See Fig. 2; col. 3, ll. 21-37 with col. 1, ll. 11-45.
A strand, i.e., strip of material, 24 extending circumferentially around and adhered to an interior surface of the support ring 10 by an adhesive layer 22. See Figs. 2-3; col. 2, ll. 38-64. The strand 24 serves to protect the article (i.e., duct) clamped by the hose clamp 12. See col. 3, l. 65 to col. 4, l. 15 with col. 1, ll. 29-45.
From the teachings of Johnson, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kurosawa by providing a strand extending circumferentially around and adhered to an interior surface of the support ring 7 in order to protect the duct that is clamped and secured by the support ring 7. While Johnson is particularly concerned with protecting elastomeric ducts secured by hose clamps, the skilled artisan would appreciate that the protective strand taught by Johnson could also be used to protect other ducts secured by other types of support rings.

GROUND 12:  Claims 21, 22, 26, 27 are rejected under 35 U.S.C. 103 as obvious over Merheb et al. in view of Seigle.
With respect to claim 21, Merheb et al. discloses a duct network 200 including a plurality of ducts 206, 2165 configured to channel gas within a structure, with the ducts including tubular bodies formed from a polymer foam material. See Fig. 2; ¶¶ 0002-0003, 0027, 0029, 0032, 0034-0036. In order to ensure adequate restraint of the ducts while allowing thermal expansion and contraction, the ducts 206, 216 comprise both slip-fit support ring structures 210 and fixed support ring structures 212. See Figs. 2 and 9; ¶¶ 0028-0029, 0038, 0050, 0070.
Both the slip-fit support ring structures 210 and the fixed support ring structures 212 comprise support ring pairs (i.e., halves) 412 that are coupled together to form support rings extending circumferentially around the tubular bodies of the ducts 206, 216. See Figs. 4A-4B and 5C; ¶¶ 0044-0048, 0061. The support ring pairs/halves 412 may be made of thermoplastic or a composite. See ¶ 0049.
The fixed support ring structures 212, i.e., their support ring pairs/halves, are adhesively bonded to an outer surface 403 of the tubular bodies of the ducts 206, 216 to restrain movement of the ducts in both radial and axial directions. See ¶¶ 0046, 0048, 0061. The slip-fit support ring structures 210, i.e., their support ring pairs/halves, are free to move axially (or longitudinally slidable) with respect to the tubular bodies of the ducts 206, 216. See ¶¶ 0046-0047, 0061.
Tie straps 414 extend circumferentially around the support ring pairs/halves 412 of both the slip-fit support ring structures 210 and the fixed support ring structures 212, with the tie straps 414 being selectively tightened to secure the support ring pairs/halves to support brackets 435. See Figs. 4B and 4E; ¶¶ 0047, 0056.
With respect to claim 22, the support ring pairs/halves 412 of Merheb et al. have:
A base that extends generally parallel to an exterior surface of the outer surface 403 of the tubular body of the duct. See Fig. 4B, where the “base” is the portion of the support ring pairs/halves 412 that (i) extends circumferentially around and in contact with the outer surface 403, and (ii) is at least partially covered by the tie strap 414.
A flange that extends transversely outward from the base. See Fig. 4B, where the “flange” is the outwardly extending portion of the support ring pairs/halves 412 that is positioned to a side of the tie strap 414.
With respect to claim 21, Merheb et al. fails to teach a strand, i.e., strip of material, extending circumferentially around a portion of the support ring pairs/halves 412 and adhered to a surface of the support ring. However, as noted above, Merheb et al. does teach the use of adhesive to bond the support ring pairs/halves 412 of the fixed support ring structures 212 to the outer surface 403 of the tubular bodies of the ducts 206, 216.
Seigle teaches:
A tubular body 11 formed from a thermal insulation material 17. See Figs. 1-2; p. 1, left column, ll. 38-42; p. 1, right column, ll. 2-14.
A support ring 15, 16 having a base 15 extending circumferentially around and generally parallel to an exterior surface of the tubular body 11, and a flange 16 extending transversely outward from the base 15 to attach the duct to a superstructure. See Figs. 1-3; p. 1, right column, ll. 38-42; p. 1, right column, l. 53 to p. 1, left column, l. 1.
A strand, i.e., strip of material, in the form of a double-sided adhesive tape 14 extending circumferentially around and adhered to both an exterior surface of the tubular body 11 and an interior surface of the support ring 15. See Figs. 1-2; p. 1, left column, l. 43 to p. 1, right column, l. 1.
From the teachings of Seigle, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Merheb et al. by providing a double-sided adhesive tape extending circumferentially around and adhered to both an exterior surface of the outer surface 403 of the duct 206 or 216 and an interior surface of the support ring pairs/halves 412 of the fixed support ring structures 212 in order to achieve the adhesive bond disclosed by Merheb et al. That is, the selection of adhesive tape as the means for achieving the disclosed adhesive bond is within the level of ordinary skill in the art since the modification involves merely the use of a well-known type of adhesive bonding structure yielding only predictable results. The skilled artisan would appreciate that the adhesive tape taught by Seigle could be used to restrain movement of the support ring pairs/halves 412 in the manner disclosed by Merheb et al., and that such adhesive tape provides both a convenient and economical means of achieving this stated goal.
Since Merheb et al. discloses the use of an adhesive bond and since Seigle discloses the use of an adhesive to secure the strand, the strand is inherently attached such that a separation force is required to separate the strand from the surface of the support ring.
Seigle’s strand is configured to reinforce the support ring to mitigate cracking thereof, as broadly claimed. That is, the strand is capable of providing a certain degree of reinforcement to the support ring such that cracking of the support ring is mitigated to a certain degree. Further, when applied to the thermoplastic or composite support ring pairs/halves 412 of Merheb et al., the strand taught by Seigle is capable of providing a certain degree of reinforcement to the support ring pairs/halves 412 such that cracking of the thermoplastic or composite material is mitigated to a certain degree.
With respect to claim 26, Seigle teaches a strand in the form of adhesive tape. The selection of a conventional fiberglass adhesive tape is considered to be within the level of ordinary skill in the art. That is, given Seigle’s disclosed use of adhesive tape, the skilled artisan is capable of selecting from available adhesive tapes—such as fiberglass adhesive tape—based on their known properties/advantages. For example, the skilled artisan would appreciate that conventional fiberglass adhesive tape is advantageous due to its high strength.
With respect to claim 27, the skilled artisan would appreciate that it is common practice to overlap the ends of adhesive tape when wrapping it circumferentially around an object. Thus, it would have been obvious to overlap the ends of the adhesive tape taught by Seigle.

GROUND 13:  Claims 21-24 and 26 are rejected under 35 U.S.C. 103 as obvious over either (i) Merheb et al. in view of Woodward and Hutchins et al., or (ii) Merheb et al. in view of Seigle (GROUND 12) and further in view of Woodward and Hutchins et al.
See GROUND 12 for a detailed discussion of Merheb et al. as well as Merheb et al. in view of Seigle.
With respect to claim 21, Merheb et al. fails to teach a strand, i.e., strip of material, extending circumferentially around a portion of the support ring pairs/halves 412 and adhered to a surface of the support ring. However, as noted above, Merheb et al. does teach the use of adhesive to bond the support ring pairs/halves 412 of the fixed support ring structures 212 to the outer surface 403 of the tubular bodies of the ducts 206, 216.
Woodward teaches a duct configured to channel gas within a structure. See ¶¶ 0002, 0004. The duct comprises:
A support ring 12 extending circumferentially around a tubular body 14 of the duct. See Figs. 2-3; ¶¶ 0020, 0025.
A strand, i.e., strip of material, in the form of an adhesive tape segment 26 extending circumferentially around and adhered to an exterior surface of the support ring 12 and an exterior surface of the tubular body 14. See Figs. 1-3; ¶¶ 0023, 0026. The tape segment 26 includes an adhesive layer 20 disposed on one side of a fiber-reinforced web 18. See Fig. 4; ¶¶ 0011-0012, 0021-0022.
Hutchins et al. teaches a duct configured to channel gas within a structure. See col. 1, ll. 13-20. The duct comprises:
A support ring 12 extending circumferentially around a tubular body 16 of the duct. See Figs. 1 and 4-5; col. 2, ll. 8-14.
A strand, i.e., strip of material, in the form of an adhesive tape segment 18, 20 extending circumferentially around and adhered to an exterior surface of the support ring 12 and an exterior surface of the tubular body 16, with the tape segment including an adhesive layer 20 disposed on one side of a fabric web 18. See Figs. 4-5; col. 2, ll. 14-31.
From the teachings of Woodward and Hutchins et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Merheb et al. by providing an adhesive tape segment extending circumferentially around and adhered to both an exterior surface of the outer surface 403 of the duct 206 or 216 and an exterior surface of the support ring pairs/halves 412 of the fixed support ring structures 212 in order to achieve the adhesive bond disclosed by Merheb et al. That is, the selection of an adhesive tape segment as the means for achieving the disclosed adhesive bond is within the level of ordinary skill in the art since the modification involves merely the use of a well-known type of adhesive bonding structure yielding only predictable results. The skilled artisan would appreciate that the adhesive tape segments taught by Woodward and Hutchins et al. could be used to restrain movement of the support ring pairs/halves 412 in the manner disclosed by Merheb et al., and that such adhesive tape segments provide both a convenient and economical means of achieving this stated goal. Further, Woodward explains the need for accurate positioning and the advantages of securing the support ring to the duct. See ¶¶ 0005-0006.
As explained in GROUND 12, Seigle teaches the double-sided adhesive tape 14 extending circumferentially around and adhered to both an exterior surface of the tubular body 11 and an interior surface of the support ring 15. Thus, Seigle teaches an alternative arrangement—to that of Woodward and Hutchins et al.—for accomplishing the securement of a support ring to a duct. This teaching of Seigle also would have led the skilled artisan to modify Merheb et al. by using an adhesive tape to secure the support ring pairs/halves 412 to the duct.
Since Woodward, Hutchins et al. and Seigle all disclose the use of an adhesive to secure the strand, the strand is inherently attached such that a separation force is required to separate the strand from the surface of the support ring.
The strands (i.e., adhesive tape segments) of Woodward, Hutchins et al. and Seigle are all configured to reinforce the support ring to mitigate cracking thereof, as broadly claimed. That is, the strand is capable of providing a certain degree of reinforcement to the support ring such that cracking of the support ring is mitigated to a certain degree. In addition, Woodward explicitly teaches that the tape segment 26 includes a fiber-reinforced web 18. See Fig. 4; ¶¶ 0011, 0021. Such fiber reinforcement makes the strand capable of mitigating cracking of the support ring to a certain degree. Further, when applied to the thermoplastic or composite support ring pairs/halves 412 of Merheb et al., the strand taught by each of Woodward, Hutchins et al. and Seigle is capable of providing a certain degree of reinforcement to the support ring pairs/halves 412 such that cracking of the thermoplastic or composite material is mitigated to a certain degree.
With respect to claim 23, as explained in GROUND 12, the support ring pairs/halves 412 of Merheb et al. have a flange that extends transversely outward from a base. As shown in Fig. 4B, the outwardly extending flange has an edge surface connecting inner and outer surfaces thereof. When the adhesive tape segment of Woodward and Hutchins et al. is applied to the support ring pairs/halves 412 of Merheb et al., the adhesive tape segment will overlap both side edges of the support ring pairs/halves 412 in essentially the same manner that Fig. 3 of Woodward and Fig. 4 of Hutchins et al. illustrate the adhesive tape segment as overlapping both side edges of the support ring. Thus, when the adhesive tape segment of Woodward and Hutchins et al. is applied to the support ring pairs/halves 412 of Merheb et al., the adhesive tape segment will extend from the outer surface of the flange across the edge surface of the flange and to the inner surface of the flange.
With respect to claim 24, when the adhesive tape segment of Woodward and Hutchins et al. is applied to the support ring pairs/halves 412 of Merheb et al., the adhesive tape segment will extend across an exterior surface of the base of the support ring pairs/halves 412 in essentially the same manner that Fig. 3 of Woodward and Fig. 4 of Hutchins et al. illustrate the adhesive tape segment as extending across an exterior surface of a base of the support ring. As taught by Woodward and Hutchins et al., the adhesive tape segment is sized to fit on the exterior surface of the base of the support ring, as broadly claimed. 
With respect to claim 26, Woodward, Hutchins et al. and Seigle all teach a strand in the form of an adhesive tape segment. In addition, Woodward explicitly teaches that the tape segment 26 includes a fiber-reinforced web 18. See Fig. 4; ¶¶ 0011, 0021. The skilled artisan would appreciate that fiberglass is an old and well-known example of the fiber reinforcement taught by Woodward. Thus, the selection of a conventional fiberglass adhesive tape is considered to be within the level of ordinary skill in the art. That is, given the use of adhesive tape taught by Hutchins et al. and Seigle, and the use of a fiber-reinforced adhesive tape taught by Woodward, the skilled artisan is capable of selecting from available adhesive tapes—such as fiberglass adhesive tape—based on their known properties/advantages. For example, the skilled artisan would appreciate that conventional fiberglass adhesive tape is advantageous due to its high strength. 

GROUND 14:  Claims 21 and 22 are rejected under 35 U.S.C. 103 as obvious over Merheb et al. in view of Johnson.
See GROUND 12 for a detailed discussion of Merheb et al.
With respect to claim 21, Merheb et al. fails to teach a strand, i.e., strip of material, extending circumferentially around a portion of the support ring pairs/halves 412 and adhered to a surface of the support ring. 
Johnson teaches a hose clamp 12 comprising:
A support ring 10 configured to extend circumferentially around a tubular body of a duct (not shown). See Fig. 2; col. 3, ll. 21-37 with col. 1, ll. 11-45.
A strand, i.e., strip of material, 24 extending circumferentially around and adhered to an interior surface of the support ring 10 by an adhesive layer 22. See Figs. 2-3; col. 2, ll. 38-64. The strand 24 serves to protect the article (i.e., duct) clamped by the hose clamp 12. See col. 3, l. 65 to col. 4, l. 15 with col. 1, ll. 29-45.
From the teachings of Johnson, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Merheb et al. by providing a strand extending circumferentially around and adhered to an interior surface of the support ring pairs (i.e., halves) 412 of the slip-fit support ring structures 210 in order to protect the duct that is clamped and secured by the slip-fit support ring structures 210. While Johnson is particularly concerned with protecting elastomeric ducts secured by hose clamps, the skilled artisan would appreciate that the protective strand taught by Johnson could also be used to protect other ducts secured by other types of support rings. Further, the skilled artisan would appreciate that the material used for the protective strand taught by Johnson could be selected to facilitate the relative axial movement provided by the slip-fit support ring structures 210 of Merheb et al.

GROUND 15:  Claims 25 and 28 are rejected under 35 U.S.C. 103 as obvious over any one of (i) Merheb et al. in view of Seigle (GROUND 12) and further in view of Hoefle et al., (ii) Merheb et al. in view of Woodward and Hutchins et al. (GROUND 13) and further in view of Hoefle et al., (iii) Merheb et al. in view of Seigle, Woodward and Hutchins et al. (GROUND 13) and further in view of Hoefle et al. and (iv) Merheb et al. in view of Johnson (GROUND 14) and further in view of Hoefle et al.
As explained in GROUND 12, Merheb et al. teaches a duct made of polymer foam material. Merheb et al. fails to teach reinforcing such a duct by providing strands adhered to a surface of the tubular body of the duct along (i) a first set of paths oriented longitudinally along the tubular body and spaced apart from each other around a circumference of the tubular body, and (ii) a second set of paths oriented circumferentially around the tubular body and spaced apart longitudinally along the tubular body.
Hoefle et al. is concerned with providing a tubular duct structure that is reduced in weight while having sufficient mechanical stability. See ¶¶ 0002-0004, 0028, 0055. This goal is achieved by (a) making the duct from a polymer foam material, and (b) reinforcing only selected portions of the polymer foam construction using fiber-reinforced plastic (i.e., composite) material. See ¶¶ 0006-0011, 0013-0014, 0017-0019. The composite material is bonded to the polymer foam material, and the bonding can be achieved using an adhesive. See ¶ 0012. 
In the embodiment of Fig. 6 of Hoefle et al., the duct comprises (a) a tubular body 2 made of the polymer foam material, (b) strands, i.e., strips, 3 of the composite material adhered to a surface of the tubular body 2 along a first set of paths oriented longitudinally along the tubular body and spaced apart from each other around a circumference of the tubular body, and (c) strands, i.e., strips, 6 of the composite material adhered to the surface of the tubular body 2 along a second set of paths oriented circumferentially around the tubular body and spaced apart longitudinally along the tubular body. See ¶¶ 0052, 0064. Note also the similar longitudinal strips 3 in the embodiment of Fig. 3. See ¶¶ 0059-0060.
From the teachings of Hoefle et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Merheb et al. by reinforcing the polymer foam duct using strands adhered to a surface of the tubular body of the duct along (i) a first set of paths oriented longitudinally along the tubular body and spaced apart from each other around a circumference of the tubular body, and (ii) a second set of paths oriented circumferentially around the tubular body and spaced apart longitudinally along the tubular body. As taught by Hoefle et al., such reinforcement provides desireable mechanical stability while retaining the duct’s lightweight property.
With respect to claim 25, Hoefle et al. teaches the strands, i.e., strips, 6 of the composite material adhered to the surface of the tubular body 2 along a second set of paths oriented circumferentially around the tubular body and spaced apart longitudinally along the tubular body. It is within the level of ordinary skill in the art to adjust the specific positions of these strands, e.g., to modify their positions with respect to the support ring pairs/halves 412 of the fixed support ring structures 212 of Merheb et al. Such a modification involving a mere shift in relative position is generally recognized to be within the level of ordinary skill in the art. Further, Hoefle et al. teaches that the strands can be positioned according to a desired reinforcement of a particular portions of the duct. Thus, in applying the strands taught by Hoefle et al. to the polymer foam duct of Merheb et al., it would have been obvious to the skilled artisan to position the strands longitudinally “adjacent to”6 the support ring pairs/halves 412 of the fixed support ring structures 212 in order to provide desireable mechanical stability in the area of the fixed support ring structures 212.

Pertinent Prior Art
The following prior art is considered pertinent to applicant’s disclosure.

Brovont discloses a strand 16 extending circumferentially around a portion of a support ring 14 that extends circumferentially around a tubular duct 12. Edges 16c of the strand 16 can be adhesively bonded to the duct 12, with the strand 16 adhering to and around the portion of the support ring 14. See col. 5, ll. 7-14.

Rier et al. discloses a strand 36 extending circumferentially around a portion of a support ring 16 that extends circumferentially around a tubular duct 10. The strand 36 is adhered to a portion 14 of the duct 10 and to the portion of the support ring 16. See ¶¶ 0025-0027, 0032. The strand 36 is removable. See ¶ 0036.

Voelkle discloses a duct comprising a tubular body 10 made of the polymer foam material. See col. 4, ll. 33-37. In the embodiment of Figs. 3-4, the tubular body 10 is reinforced by (a) strands 1, 2, 4 adhered to a surface of the tubular body 10 along a first set of paths oriented longitudinally along the tubular body and spaced apart from each other around a circumference of the tubular body, and (b) strands 3 adhered to the surface of the tubular body 2 along a second set of paths oriented circumferentially around the tubular body and spaced apart longitudinally along the tubular body.

Bauchmoyer et al. discloses a duct comprising a tubular body 230, 330 made of the polymer foam material. See ¶¶ 0003, 0019. In the embodiments of Figs. 2 and 3, the tubular body is reinforced by strands 220, 320 adhered to a surface of the tubular body along a path oriented circumferentially around the tubular body and spaced apart longitudinally along the tubular body.

Bahri discloses strands 10, 20 made of polymer and coated with adhesive for adhering the strands to a tubular body of a duct 12.

Lazzara et al. discloses (a) a primer/adhesive layer 350 applied to a surface of a tubular body of a duct 330, (b) a first strand 360 wrapped around the primer/adhesive layer 350, and (c) a second strand 370 wrapped around the first strand 360. See Figs. 3A-3E.

Allowable Subject Matter
Claims 1, 2, 7, 8, 10, 11 and 14-17 are only subject to the rejection under 35 U.S.C. 251 based upon a defective reissue declaration. These claims would be allowable if this rejection is overcome because the prior art of record fails to teach the recited limitation “the first set of paths includes at least one strand overlaying the free ring” (see independent claims 1, 11 and 17) in combination with the other claimed features.

Claims 3-6, 9, 12, 13 and 18-20 are only subject to (i) the rejection under 35 U.S.C. 251 based upon a defective reissue declaration, and (ii) the rejection under 35 U.S.C. 112(b). These dependent claims would be allowable if these rejections are overcome.

Claim Objections
Claim 30 is objected to because “or” (l. 2) is inconsistent with “at least one of” (l. 1), i.e., “or” (l. 2) should read “and”. Appropriate correction is required.

Specification
The specification is objected to under 37 CFR 1.75(d)(1) for failing to provide proper antecedent basis for the claimed subject matter. See MPEP 608.01(o). Specifically, the specification fails to provide proper basis for:
The strands functioning to “mitigate” cracking. See claim 21, ll. 6-7; claim 29, ll. 10-11; claim 37, ll. 10-11.
The base strand “extending across” the exterior surface of the base of the support ring. See claims 24 and 32.
Appropriate correction is required.

The specification is further objected to because:
At col. 2, ll. 34-37, the brief description of FIG. 2A should mention the detail area 2 shown in Fig. 1.
At col. 2, ll. 40-42, the brief description of FIG. 3 should mention the section line 3-3 shown in FIG. 2A.
At col. 2, ll. 43-45, the brief description of FIG. 4 should mention the section line 4-4 shown in FIG. 2A.
At col. 5, l. 30, “FIG. 2” should read “FIG. [2] 2A” or “[FIG. 2] FIGS. 2A and 2B”.
At col. 6, l. 40, “FIG. 2” should read “FIG. [2] 2A” or “[FIG. 2] FIGS. 2A and 2B”.
At col. 9, ll. 33-34, the statement “Such strands are typically not considered to have any structural strength or stiffness” is inaccurate since the strands are disclosed as being made of fiberglass tape or fiberglass cloth (see col. 8, ll. 34-40). The strength and/or stiffness enhancing capability of fiberglass was well-known long before the effective filing date of the claimed invention.
At col. 9, l. 40, “FIG. 2” should read “FIG. [2] 2A” or “[FIG. 2] FIGS. 2A and 2B”.
At col. 11, ll. 54-55, “FIG. 2” should read “FIG. [2] 2A”.
At col. 12, l. 64, “FIG. 2” should read “FIG. [2] 2A”.
At col. 13, ll. 12-14, the statement “As noted above, such strands are typically not considered to have any structural strength or stiffness…” is inaccurate since the strands are disclosed as being made of fiberglass tape or fiberglass cloth (see col. 12, ll. 34-39). The strength and/or stiffness enhancing capability of fiberglass was well-known long before the effective filing date of the claimed invention.
At col. 13, ll. 50-54, the description contradicts the flowchart shown in Fig. 5. The arrows of the flowchart indicate progression from element 506 to element 508. However, col. 13, ll. 50-54 states that element 506 follows element 508.
Appropriate correction is required.

Drawings
The drawings are objected to because:
FIGS. 2B and 2C fail to comply with 37 CFR 1.84(h). All views must be clearly separated from one another, i.e., must not be connected. 
In FIG. 2B, the left occurrence of reference number “138” should read “136”. See FIG. 2A.
In FIG. 2B, reference number “112” should read “200” since its lead line is only directed to the tubular body 200 and not to the entire tubular duct portion 112. See FIG. 2A.
In Fig. 5, the arrangement of flowchart elements 506 and 508 is inconsistent with the description found at col. 13, ll. 50-54. The arrows of the flowchart indicate progression from element 506 to element 508. However, col. 13, ll. 50-54 states that element 506 follows element 508.

The drawing objections will not be held in abeyance.

Response Period
A shortened statutory period for reply is set to expire THREE MONTHS from the mailing date of this action.

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Amendments in Reissue Applications
Applicant is notified that any subsequent amendment to the specification, claims or drawings must comply with 37 CFR 1.173(b)-(g).

Failure to fully comply with 37 CFR 1.173(b)-(g) will generally result in a notification to applicant that an amendment before final rejection is not completely responsive. Such an amendment after final rejection will not be entered.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Disclosure Obligations
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the patent for which reissue is sought is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP 1404, 1442.01 and 1442.04.

Filing and Contact Information
All correspondence relating to this reissue application should be directed:
By EFS:	Registered users may submit via the EFS-Web electronic filing system at: https://efs.uspto.gov/efile/myportal/efs-registered

By Mail7 to:	Commissioner for Patents
United States Patent & Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX to:	(571) 273-8300


By hand:	Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter English whose telephone number is (571)272-6671.  The examiner can normally be reached on Monday-Thursday (8:00 am - 6:00 pm EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn, can be reached at 571-272-7731. 

/PETER C ENGLISH/Primary Examiner, Art Unit 3993                                                                                                                                                                                                        
Conferees:  /William C. Doerrler/

	/GAS/
	Gay Ann Spahn
	Supervisory Primary Examiner
	Art Unit 3993


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 All citations are to the English translation.
        2 All citations are to the English translation.
        3 All citations are to the English translation.
        4 All citations are to the English translation.
        5 Merheb et al. sometimes refers to the ducts using the basic reference numbers 206, 216 while other times using more specific reference numbers such as 206a-206g, 216a-216e. The same is true of other structures identified in the reference. In each case, the examiner cites the basic reference numbers for the sake of convenience/clarity.
        6 As noted above, this claim term is defined in the specification as having a longitudinal edge spaced apart from the fixed ring 136 by less than 1 inch. See col. 10, ll. 64-67.
        7 Mail Stop REISSUE should only be used for the initial filing of reissue applications, and should not be used for any subsequently filed correspondence in reissue applications. See MPEP 1410.